Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Drawings filed 12/23/19 are approved by the examiner.
	Applicant’s election of Group I (claims 1-15 and 20) without traverse in the Reply filed 04/22/20 is acknowledged.
	The IDS statements filed 12/23/19 and 05/26/21 have been considered.  Initialed copies accompany this action. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 6-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 1331241.

GB 1331241 (IDS filed 05/26/21) discloses a repeatedly useable memory element.  The element is used to integrate and register the quantity of electric charge carried by a metal transferred from a first electrode to a second (i.e. counter) electrode via current interruption during transfer of electric charge (page 1, lines 12-25).  The reference discloses silver (wire) for the first electrode and a second inactive metal for the counter electrode, in addition to attached liquid or solid electrolyte (page 1, lines 50-60; Figure 7).  Fig 10 discloses the claimed “sensor system” configured to record occurrences when a parameter is outside of a predetermined range, which meet the claimed sensor limitations (instant claims 1, 2)
The reference specifically or inherently meets each of the instantly claimed limitations, including the electrochemical reactions resulting from current flow specified in the instant dependent claims, and therefore anticipates the above listed claims.
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1331241.
GB ‘241 is relied upon as set forth above.  The reference differs from instant dependent claims 4 and 5 in failing to specify the claimed membrane and/or dielectric layer structure.  However, the examiner respectfully submits such are well known structural elements and would have been an obvious selection to the skilled artisan as such geometries are known to tailor current characteristics between the primary and counter electrodes.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Claims 12 and 20 are allowed.
The prior art does not disclose or fairly suggest the use of (oxygen reduced) PEDOT counter electrode (dependent claim 12) or the specific materials/reactions required in the article geometry of independent claim 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
October 3, 2022